By the Court.

“The enormity and prevalence of this “ crime is great. It is our duty to punish it whenever and “ wherever it can be detected ; for if facilities was not i “ given to felony, to vend articles stolen, fewer robbe- “ ries would be committed. The case before us is one of “ doubt; the prisoner received the goods ; how did he “ receive them ? his intent can be made out only from “ an impartial view of all the circumstances taken togeth- “ er. The intention at the time constitutes the offence. If “ you think he received them knowing they were stolen, “ he ought to be convicted, otherwise he ought to be ac- “ quitted.
“ The Court will pass a few circumstances that are im- “ portant in this case ; and first, of those circumstances “ that make against him.
“ 1st. He bought them at a reduced price.
“2d. The amount was large, being from $1500 to “ $1700.
“ 3d. They wé're received of a young man he did not “ know.
“ 4th. They were thrown in a trunk in a confused and “ crowded manner.
“ 5th. The trunk was found in a room up stairs, and not in his store.
“ Second. There are other circfimstances that operate “ in his.favor.
“ 1st. He goes in the day time to Boggs and Thomp- “ son’s store, which is but a few doors from Haggerty and “ Austin’s store.
*85“ 2d. He tells Mr. Thompson he had more of the same “ kind of goods.
“ 3d. He told Mr. Thompson he would be present at “ the Sal6, '
“ 4th. The original marks, with a few exceptions, were “ allowed to remain on the goods ; and after being ar- “ rested.
“ 5th. Goes to the City Hotel after the thief.
“ 6th. Robertson, the real thief, upon being brought “ into Court, refused to answer.
“ Prom a fair view and comparison of these facts, it re- “ mains for the jury to say whether Cochrane is guilty of u receiving these goods, knowing they were stolen, or “ not.”
The jury retired, and returned in Court with a verdict of acquittal.
Note.—In Bract. I. Edw. III. it is said, that anciently attempts upon the life of another were adjudged felony : the will, it was said, was taken for the fact. But now the law is altered. It does not punish unless the intent is carried into execution, except in cases of treason, where the intendment, if satisfactorily proved by circumstances, may be, and is punished without the intent being executed. 3 Inst. 108. The intention, however, is yet the principal ingredient of crime. The intention of force and violence makes riots criminal. 3 Inst.
If a man entering a tavern commits a trespass, the law will adjudge that he ■ originally intended it. 8 Rep. See also the case of King v. Randall, Leach’s Cases, 303. 3d edit. Hawk. P. C. Cas. 12. sec. 12. Cas. 45. sec. 7. Cas. 45. sec. 2. Plow. 355.
In Hagerman’s case, City Hail Rec. vol. 3. p. 73. it was held that the intent to kill is presumed from the means used which were calculated to produce death.
■ And in James Gordon’s case, City Hall Rec. it was decided that the intent to ravish might be presumed from acts indicative of that intention. City Hall Rec. vol. 3. p. 73.